                                                                Case 2:20-bk-21022-BR       Doc 238 Filed 03/04/21 Entered 03/04/21 11:15:50                Desc
                                                                                              Main Document Page 1 of 2



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296                        FILED & ENTERED
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com                                           MAR 04 2021
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626                                  CLERK U.S. BANKRUPTCY COURT
                                                                    Telephone: 714 445-1000                                       Central District of California
                                                                                                                                  BY fortier    DEPUTY CLERK
                                                                  6 Facsimile: 714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                            Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                   Chapter 7

                                                                 14                                                  ORDER APPROVING STIPULATION
                                                                                                                     AUTHORIZING PAYMENT OF CLIENT'S
                                                                 15                                                  SETTLEMENT FUNDS AND FEES AND
                                                                                                                     EXPENSES TO BE DISBURSED TO THE
                                                                 16                                Debtor.           ESTATE AND CO-COUNSEL

                                                                 17                                                  [No Hearing Required]

                                                                 18
                                                                 19           Pursuant to the Stipulation Authorizing Payment of Client's Settlement Funds and

                                                                 20 Fees and Expenses to be Disbursed to the Estate and Co-Counsel filed on February 24,

                                                                 21 2021, as Docket No. 222 (the "Stipulation"), and good cause appearing therefrom,

                                                                 22           IT IS ORDERED that the Stipulation is approved as follows:

                                                                 23           1.    Alexander is authorized and directed to remit the First Installment1 and,

                                                                 24 upon receipt, the Final Installment to the Trustee;

                                                                 25

                                                                 26
                                                                 27   1
                                                                      Unless otherwise noted, defined terms shall have the same meaning and usage as in
                                                                 28 the Stipulation.


                                                                      2856475.1                                     1                                              ORDER
                                                                Case 2:20-bk-21022-BR     Doc 238 Filed 03/04/21 Entered 03/04/21 11:15:50          Desc
                                                                                            Main Document Page 2 of 2



                                                                  1           2.   The Trustee is authorized to make the disbursements from the First

                                                                  2 Installment and Final Installment as outlined in the Stipulation;

                                                                  3           3.   To the extent Alexander receives additional settlement payments from Chor

                                                                  4 Ng, Alexander is authorized and directed to remit those payments to the Trustee, and the

                                                                  5 Trustee is authorized to disburse the agreed-upon contingency fee equally between

                                                                  6 Cochran and the Trustee, and to remit the balance to the Client; and

                                                                  7           4.   The Trustee is authorized to remit the Client's share of any settlement

                                                                  8 proceeds by wire transfer to an account designated by the Client.

                                                                  9                                              ###

                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24 Date: March 4, 2021

                                                                 25

                                                                 26
                                                                 27

                                                                 28


                                                                      2856475.1                                    2                                     ORDER
